Citation Nr: 0816810	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  05-26 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a back/neck 
condition.

2.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for entitlement to service 
connection for a left arm/shoulder condition and, if so, 
whether entitlement to service connection for a left 
arm/shoulder condition is warranted.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to March 
1980.  The veteran also had additional Army Reserve service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

The veteran was scheduled for a Video Conference Hearing in 
April 2008, however he failed to appear.  Under the 
applicable regulation, if an appellant fails to appear for a 
scheduled hearing and a request for postponement has not been 
received and granted, the case will be processed as though 
the request for a hearing had been withdrawn.  38 C.F.R. 
§ 20.702 (d) (2007).  Accordingly, this veteran's request for 
a hearing is considered withdrawn.

In a rating decision dated in January 2004, the RO denied the 
veteran's application to reopen a claim of entitlement to 
service connection for status post fracture, left ankle.  In 
February 2004, the veteran filed a timely notice of 
disagreement (NOD) with respect to this issue.  In July 2004, 
the RO issued a Statement of the Case (SOC), regarding the 
veteran's claim of entitlement to service connection for 
status post fracture, left ankle.  Subsequently, in a 
statement dated in October 2004 the veteran withdrew his 
notice of disagreement on this issue.  As an appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision; therefore, this issue is withdrawn and is not 
before the Board for appellate review.  See 38 C.F.R. § 
20.204(b). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

The veteran seeks service connection for a back/neck 
condition, seeks to reopen a claim of entitlement to service 
connection for a previously denied claim for entitlement to 
service connection for a left arm/shoulder condition and, if 
so, whether entitlement to service connection for a left 
arm/shoulder condition is warranted, and entitlement to a 
total disability rating based on individual unemployability.

The Board notes that in the veteran's substantive appeal and 
a statement in support of his claim, both dated in August 
2005, the veteran reports that he has been receiving Social 
Security disability benefits since he was injured.  There is 
no indication in the claims folder that any attempts have 
been made to obtain and associate the veteran's Social 
Security disability records.  Because Social Security 
Administration records are potentially relevant to the 
Board's determination, VA is obliged to attempt to obtain and 
consider those records.  38 U.S.C.A. § 5103A(c)(3) (West 
2002); 38 C.F.R. § 3.159(c)(2) (2007); see also Diorio v. 
Nicholson, 20 Vet. App. 193, 199-200 (2006); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  For this reason, 
this appeal must be remanded.

Records show that the veteran was to be transported to 
Arkadelphia Hospital Emergency Room in Arkadelphia, Arkansas 
in 1982 following a picket pully system accident.  A review 
of the claims folder reveals that the records from this 
treatment have not been associated with the claims folder and 
there is no indication that any attempt has been made to 
obtain these records.  VA is required to make reasonable 
efforts to help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody.  
See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 
3.159(c)(1) (2007).  Accordingly, the case must be remanded 
for attempts to be made to obtain the veteran's treatment 
records from Arkadelphia Hospital dated in 1982.

Since the veteran's claims of entitlement to service 
connection for a back/neck condition and entitlement to 
service connection for a left arm/shoulder condition bear 
directly upon the veteran's eligibility for a total 
disability rating based on individual unemployability, the 
Board finds the issue of entitlement to a total disability 
rating based on individual unemployability to be inextricably 
intertwined with those of service connection for a back/neck 
condition and service connection for a left arm/shoulder 
condition.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (two issues are "inextricably intertwined" when they 
are so closely tied together that a final Board decision 
cannot be rendered unless both issues have been considered).  
Because the issues are inextricably intertwined, the Board is 
unable to review the issue of entitlement to a total 
disability rating based on individual unemployability until 
the issues of entitlement to service connection for a 
back/neck condition and entitlement to service connection for 
a left arm/shoulder condition are resolved.  Id.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request, directly from 
the SSA, complete copies of any 
determination on a claim for disability 
benefits from that agency, together with 
the medical records that served as the 
basis for any such determination.  All 
attempts to fulfill this development 
should be documented in the claims file.  
If the search for these records is 
negative, that should be noted and the 
veteran must be informed in writing.

2.  After securing the proper 
authorization, request treatment records 
pertaining to the veteran from 
Arkadelphia Hospital in Arkadelphia, 
Arkansas.  Any additional pertinent 
records identified by the veteran during 
the course of the remand should also be 
obtained, following the receipt of any 
necessary authorizations from the 
veteran, and associated with the claims 
file.

3.  Thereafter, the RO should 
readjudicate the veteran's claims.  If 
the benefits sought on appeal are not 
granted, the RO should issue a 
supplemental statement of the case and 
provide the veteran and his 
representative an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).





